 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH PUCCIO and MARCIA                            Case No.: 16-cv-02890 W (BGS)
     PUCCIO,
12
                                       Plaintiffs,       ORDER:
13
     v.                                                  GRANTING IN PART AND
14
                                                         DENYING IN PART PLAINTIFFS’
     FRANKLIN J. LOVE, and CMRE
15                                                       MOTION FOR ATTORNEY’S FEES
     FINANCIAL SERVICES,
                                                         AND LITIGATION EXPENSES
16                                   Defendants.         [DOC. 56]
17
18
19
20
21         Pending before the Court is Plaintiffs’ motion for attorney’s fees [Doc. 56]. The
22   Court decides the matters without oral argument pursuant to Civil Local Rule 7.1(d)(1).
23   For the reasons that follow, the Court GRANTS IN PART AND DENIES IN PART
24   Plaintiffs’ motion for attorney’s fees and litigation expenses.
25   //
26   //
27
28

                                                     1
                                                                               16-cv-02890 W (BGS)
 1   I.    BACKGROUND
 2         Plaintiffs Joseph and Marcia Puccio brought this action on November 23, 2016,
 3   alleging violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §
 4   1692 et seq., and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), Cal.
 5   Civ. Code § 1788 et seq. (Compl. [Doc. 1].) On December 28, 2016, Plaintiffs filed their
 6   First Amended Complaint, [Doc. 3], and Defendants Franklin J. Love and CMRE
 7   Financial Services, Inc. were served on February 10, 2017, [Docs. 5; 6].
 8         On November 13, 2017, Defendants filed an Answer, and CMRE filed an Anti-
 9   SLAPP motion under Cal. Code Civ. Proc. section 425.16. [Doc. 8]. Plaintiffs then filed
10   a Motion to Strike the Defendant’s Affirmative Defenses under Federal Rule of Civil
11   Procedure 12(f). [Doc. 10]. On February 26, 2018, the Court denied the Defendants’
12   Anti-SLAPP Motion and granted in part the Plaintiffs’ Motion to Strike. [Doc. 27].
13   After the Defendants filed their Amended Answer to the First Amended Complaint on
14   March 5, 2018, Plaintiffs then filed a second Motion to Strike Defendants’ amended
15   Answer and Affirmative Defenses. [Docs. 32; 36]. The Court denied the second Motion
16   to Strike on June 25, 2018. [Doc. 40]. On March 18, 2019, Plaintiffs filed their Joint
17   Motion to Dismiss with prejudice, which the Court granted on March 19, 2019. [Docs.
18   54; 55]. The parties stipulated the Plaintiffs were the prevailing parities and are entitled to
19   attorneys’ costs. [Doc. 54]. Plaintiffs then filed their motion for attorney’s fees and
20   costs. [Doc. 55].
21         The parties made multiple attempts to resolve this case early, or to expedite the
22   process. On October 11, 2017, Plaintiffs made a written demand to settle the case. In
23   June 2018, Defendants extended a Rule 68 Offer of Judgment of $6,000.00 to each
24   Plaintiff and reasonable attorney’s fees and costs, which the Plaintiffs rejected. After
25   several discovery conferences, Defendants tendered a second Rule 68 Offer of Judgment
26   to the plaintiffs for $10,001.00 to each Plaintiff, plus reasonable attorneys’ fees on
27   August 8, 2018. Plaintiffs again rejected this offer. On the date of the scheduled
28   deposition of Defendant Love, August 31, 2018, the parties agreed to settle with a

                                                   2
                                                                                  16-cv-02890 W (BGS)
 1   payment to Plaintiffs and attorneys’ fees to be scheduled on a later date. On October 18,
 2   2018, Plaintiffs’ counsel made a demand for attorneys’ fees and costs.
 3         Plaintiffs’ counsel, Mr. Lester, is a solo practitioner who charges an hourly rate of
 4   $500.00 per hour and seeks compensation for 274.8 hours of work. (Pl. Mem. P. & A.
 5   [Doc. 56-1].) Plaintiffs also seek 161.30 hours of work performed by Mary Belford
 6   Smith, a paralegal based out of St. Louis, Missouri, who bills at a rate of $195.00 per
 7   hour. Additionally, Mr. Weisband, a law clerk licensed to practice law in the
 8   Commonwealth of Pennsylvania, billed 34.50 hours at a rate of $150.00 per hour. (Pl.
 9   Reply [Doc. 64].) Plaintiffs’ counsel is also requesting a 15% reduction of the actual
10   lodestar calculation. (Pl. Mem. P. & A. [Doc. 56-1].)
11         In his declaration, Mr. Lester states that email is the primary method of
12   communication between himself, Ms. Belford Smith, and Mr. Weisband. His computer
13   uses software to automatically bill for time stamp email entries, many of which are billed
14   as 0.1 hours.
15         Defendants oppose, contending that the time and hourly rate should be reduced,
16   asserting many of these emails are excessive, intraoffice, and unnecessary. Defendants
17   further contend that Plaintiffs should not be compensated for the second Motion to Strike.
18
19   II.   LEGAL STANDARD
20           The language of the FDCPA, 15 U.S.C. § 1692(k), and of the RFDCPA, Cal.
21   Civ. Code. § 1788.30, make an attorneys’ fee award mandatory. Myers v. LHR, Inc., 543
22   F. Supp. 2d 1215, 1218–19 (S.D. Cal. Feb. 25, 2008); see also Camacho v. Bridgeport
23   Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008) (citing Tolentino v. Friedman, 46 F.3d 645,
24   651 (7th Cir. 1995)). “The district court has a great deal of discretion in determining the
25   reasonableness of the fee [award].” Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir.
26   1992). District courts are required to calculate an attorneys’ fee award by calculating the
27   lodestar amount, Caudle v. Bristow Optical Co., 224 F.3d 1014, 1028 (9th Cir. 2000), by
28   “multiplying the number of hours the prevailing party reasonably expended on the

                                                  3
                                                                                16-cv-02890 W (BGS)
 1   litigation by a reasonable hourly rate, Morales v. City of San Rafael, 96 F.3d 359, 363
 2   (9th Cir. 1996) (citing McGrath v. Cty. of Nevada, 67 F.2d 248, 252 (9th Cir. 1995)).
 3         The reasonable hourly rate component is determined by considering the prevailing
 4   rate in the community where the district court sits by attorneys of comparable experience.
 5   See, e.g., Van Skike v. Dir. of Office of Workers’ Comp. Programs, 557 F.3d 1041, 1046
 6   (9th Cir. 2009). Given that the Court sits in San Diego, the Court must determine
 7   whether the “hourly rates claimed . . . are in line with the customary rates prevailing in
 8   the San Diego legal community for similar work performed by attorneys (and paralegals)
 9   of comparable skill, experience, and reputation.” Odyssey Reinsurance Co. v. Nagby,
10   2019 U.S. Dist. LEXIS 221812 at *6 (S.D. Cal. Dec. 27, 2019).
11         Factors “[t]aken into account in either the reasonable hours component or the
12   reasonable rate component of the lodestar calculation are ‘(1) the novelty and complexity
13   of the issue; (2) the special skill and experience of counsel; (3) the quality of the
14   representation; (4) the results obtained; and (5) the contingent nature of the fee
15   agreement.’” Catala v. Resurgent Capital Servs. L.P., 2010 U.S. Dist. LEXIS 63501 at
16   *18 (S.D. Cal. Jun. 22, 2010) (citing Lytle v. Carl, 382 F.3d 978, 988 (9th Cir. 2004));
17   see also Kerr v. Screen Extras Guild, 526 F.2d 67, 69–70 (9th Cir. 1975). However,
18   clerical tasks, including but not limited to filing and scheduling, setting up meetings, and
19   preparing a proof of service, are part of the normal overhead costs of litigation and not
20   included in recoverable hours. See Arana v. Monterey Fin. Servs., 2016 U.S. Dist.
21   LEXIS. 46111 at *6-7 (S.D. Cal. Apr. 4, 2016); see also Missouri v. Jenkins ex rel.
22   Agyei, 491 U.S. 274, 288 n.10 (1989) (“[P]urely clerical or secretarial tasks should not be
23   billed at a paralegal rate, regardless of who performs them.”).
24         Time spent reviewing emails or completed with 0.1 hours per entry merits
25   additional scrutiny. See Arana, 2016 U.S. Dist. LEXIS 46111 at *7. “Billing practices
26   that tend to inflate the number of hours recorded also warrant reductions.” Barile v.
27   Allied Interstate, Inc., 2013 U.S. Dist. LEXIS 32483 at *9 (S.D.N.Y. Jan. 30, 2013).
28   Multiple entries billed as 0.1 hour for tasks such as sending emails “appears designed to

                                                   4
                                                                                  16-cv-02890 W (BGS)
 1   inflate the total number of hours billed, by attributing a separate 6 minutes to each task.”
 2   Id. at *23.
 3
 4   III.   DISCUSSION
 5          A.     Reasonable Hourly Rate
 6          The prevailing party seeking attorney’s fees and costs carries the initial burden of
 7   production to establish the reasonableness of the requested fee. United States v.
 8   $28,000.00 in U.S. Currency, 802 F.3d 1100, 1005 (9th Cir. 2015). Once the applicant
 9   meets its burden of production, including proof of market rates in the community, the
10   court then determines whether the fee is reasonable. Id.
11                 1. Mr. Lester
12          First, Defendants contend that Mr. Lester’s rate of $500 per hour is unreasonable
13   because courts in this district have approved lower rates for attorneys with Mr. Lester’s
14   experience. To support this, defense points to an award of $375 per hour which Mr.
15   Lester received in 2013 for a similar cause of action under the FDCPA and the RFDCPA.
16   Sanko v. Riverwalk Holdings, LTD, 2013 WL 3821553 at *4 (S.D. Cal. May 30, 2013).
17   However, this rate was for Mr. Lester’s work leading to a default judgment for litigation
18   ending in 2013, more than three years before this case was filed. See generally id. It
19   would be an abuse of discretion to apply this rate, and the Court declines to do so now.
20   Bell v. Clackamas Cty., 341 F.3d 858, 869 (9th Cir. 2003) (“We hold, however that it
21   was an abuse of discretion in this case to apply the market rates in effect [more] than two
22   years before the work was performed.” (emphasis in original))
23          Second, Defendants assert that Mr. Lester’s hourly rate should be reduced because
24   he was unfamiliar with Anti-SLAPP motions. Plaintiffs assert that consulting with the
25   expert familiar with Anti-SLAPP motions may have been ethically required under the
26   California Rules of Professional Conduct 1.1(c), which states “[i]f a lawyer does not have
27   sufficient learning and skill when the legal services are undertaken, the lawyer
28   nonetheless may provide competent representation by (i) associating with, or where
                                                   5
                                                                                 16-cv-02890 W (BGS)
 1   appropriate, professionally consulting another lawyer whom the lawyer reasonably
 2   believes to be competent . . . .” Cal. R. Prof’l Conduct 1.1(c)(i). This “learning curve”
 3   time that the prevailing party spends “coming up to speed on an area of law it is
 4   unfamiliar with,” is not recoverable as part of an attorneys’ fee award. Planned
 5   Parenthood of Cent. N.J. v. Att’y Gen., 297 F.3d 253, 271 (3rd Cir. 2002) (citations
 6   omitted); see also Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). As a result, the Court
 7   declines to reduce Mr. Lester’s hourly rate to reflect this learning curve time.
 8         Third, Defendants seek to use reasonable rates from other Southern District of
 9   California cases to lower Mr. Lester’s hourly rate. Defendants point to Nguyen v. LVNV
10   Funding, LLC, where a $425.00 award was reasonable because the attorney had been
11   practicing for over thirty-six years, litigating many cases under the FDCPA and the
12   RDFCPA. Nguyen v. LVNV Funding, LLC, 2017 WL 1957556 at *4 (S.D. Cal. May 11,
13   2017). Likewise, in Nguyen v. HOVG, LLC, a court in this district found a $450 fee as
14   reasonable for a consumer rights attorney’s fees under the FDCPA and the RFDCPA.
15   Nguyen v. HOVG, LLC, 2015 U.S. Dist. LEXIS 124019 at *6 (S.D. Cal. Sept. 15, 2015).
16   This rate was approved for the founding partner of a law firm with 20 years of experience
17   who requested a rate of $500 per hour. Id. Here, Mr. Lester has been practicing for 36
18   years total, since 1983 in Missouri and since 2002 in California, which exceeds the
19   experience of the attorney in Nguyen v. HOVG, LLC, and matches the experience of the
20   attorney in Nguyen v. LVNV Funding, LLC. (Pl.’s Mem. P. & A. [Doc. 56-1] at 15.)
21   Declarations filed in support of Mr. Lester’s hourly rate also suggest that $500 per hour is
22   reasonable. (Keogh Decl. [Doc. 56-3] at ¶ 10; Villasenor Decl. [Doc. 56-3] at ¶ 17;
23   Grace Decl. [Doc. 56-3] at ¶ 7.) The evidence provided regarding the reasonable rate for
24   attorneys practicing in FDCPA and RDFCPA claims is satisfactory. See United
25   Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990).
26         The Court finds Mr. Lester’s hourly rate of $500 per hour reasonable.
27                2. Ms. Belford Smith
28

                                                   6
                                                                                 16-cv-02890 W (BGS)
 1         Defendants also assert that Ms. Belford Smith’s rate of $195.00 is unreasonable,
 2   and that the amount should be reduced to $150. “In this District, $90 to $210 per hour is
 3   generally reasonable for paralegal work . . . .” Lewis v. Cty. of San Diego, 2017 U.S.
 4   Dist. LEXIS 203457 at *36 (S.D. Cal. Dec 8, 2017). Ms. Belford Smith has more than
 5   thirty-five years of experience, and for the last eleven years has worked primarily in
 6   litigation under the FDCPA. (Pl.’s Mem. P. & A. [Doc. 56-1] at 15). In support of their
 7   argument, Defendants point to Whitewater West Industries, Ltd. v. Pac. Surf Designs,
 8   Inc., 2019 WL 2209398 at *2 (S.D. Cal. May 22, 2019). However, Whitewater West is
 9   inapplicable, because that case’s plaintiffs had discounted their rates, and the defendants
10   did not object to the billing rates. Id. Given Ms. Belford Smith’s experience, $195.00 is
11   reasonable for paralegal services.
12                3. Mr. Weisband
13         Finally, Defendants contest the rate of $150 for Mr. Weisband. “[A] law clerk
14   generally conducts similar research and writing regardless of the type of litigation.”
15   Youngevity Int’l Corp. v. Smith, 2018 WL 2113238 at *4 (S.D. Cal. May 7, 2018). In
16   Youngevity International, a rate of $135 was reasonable for a law clerk who graduated
17   from law school in 2017. Id. A court in this district has also held that $175 was proper
18   for a law clerk. Brown v. 22nd Dist. Agric. Ass’n, 2017 WL 3131557 at *5-6 (S.D. Cal.
19   July 21, 2017). Given that Mr. Weisband worked on researching the Plaintiffs’ fee
20   motion for over 20 hours, the Court believes it is not appropriate to award fees at an
21   hourly rate towards the upper end of this range. But Plaintiffs are only requesting $150,
22   not $175. Therefore, this hourly rate is reasonable.
23         B.     Number of Hours Reasonably Expended
24                1. Second Motion to Strike
25         Defendants argue that Plaintiffs should not recover for the failed Second Motion to
26   Strike. [Doc. 32.] “[P]laintiffs are to be compensated for attorney’s fees incurred for
27   services that contribute to the ultimate victory in the lawsuit.” Cabrales v. Cty. of Los
28   Angeles, 935 F.2d 1050, 1052 (9th Cir. 1991). However, prevailing parties should only

                                                  7
                                                                                16-cv-02890 W (BGS)
 1   recover fees for what is strategically reasonable in actually succeeding on the claims. See
 2   Thomas v. City of Tacoma, 410 F.3d 644, 649–50 (9th Cir. 2005).
 3         Courts may “strike from a pleading an insufficient defense or any redundant,
 4   immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Rule 12(f) motions
 5   function to avoid spending time and money litigating spurious issues. Whittlestone, Inc.
 6   v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010). “Motions to strike are generally
 7   disfavored and are ‘usually . . . denied unless the allegations in the pleading have no
 8   possible relation to the controversy and may cause prejudice to one of the parties.”
 9   Puccio v. Love, 2018 U.S. Dist. LEXIS 105962 at *6 (S.D. Cal. June 25, 2018) [Doc. 40]
10   (quoting Travelers Cas. & Sur. Co. v. Dunmore, 2010 U.S. Dist. LEXIS 136456 at *11
11   (E.D. Cal. Dec. 14, 2010)). Furthermore, under Rule 12(g), “[e]xcept as provided in Rule
12   12(h)(2) or (3), a party that makes a motion under [Rule 12] may not make another
13   motion under this rule raising a defense or objection that was available to the party but
14   omitted from its earlier motion.” Fed. R. Civ. P. 12(g)(2).
15         Here, this Court denied all of Plaintiffs’ assertions in their Second Motion to
16   Strike. First, Plaintiffs attempted to strike the statute of limitations defense. [Doc. 36].
17   “This [was] without merit. Plaintiffs allege that Defendants violated only two statutes—
18   the FDCPA and the Rosenthal Act. Both have a one-year statute of limitations.” Puccio,
19   2018 U.S. Dist. LEXIS 105962 at *7 [Doc. 40] (citations omitted). Second, this Court
20   rejected Plaintiffs’ motion to strike the good faith defense, because Plaintiffs failed to
21   “show that the material in question falls within the ambit of Rule 12(f).” Id. at *7–8.
22   Third, this Court rejected Plaintiffs’ motion to strike two privilege affirmative defenses,
23   since “Plaintiffs had the opportunity to move to strike these defenses in the prior motion
24   to strike, and they did not avail themselves of it. They waived these objections.” Id. at
25   *9 (citations omitted). Fourth and finally, Plaintiffs moved to strike a defense identical to
26   one Defendants brought in the previous answer, yet this Court found their re-attempt “no
27   more persuasive than their last.” Id.
28

                                                   8
                                                                                  16-cv-02890 W (BGS)
 1         While under Hensley, mere denial would not preclude recovering attorneys’ fees
 2   for time spent on the motion, the reasonability of the assertions made do preclude
 3   recovery. See Hensley, 461 U.S. at 435 (“Accordingly, work on an unsuccessful claim
 4   cannot be deemed to have been ‘expended in pursuit of the ultimate result achieved.’”
 5   (citations omitted)). This Court was and remains unconvinced by Plaintiffs’ legal
 6   arguments. Furthermore, arguing over an objection waived under Rule 12(g) is not
 7   strategically reasonable, and had no bearing on Plaintiffs’ success in this case. This is
 8   particularly true given the law’s disfavor for Rule 12(f) motions.
 9         Therefore, the time spent on this second Motion to Strike is not reasonable, and the
10   Court deducts 19.50 hours from Mr. Lester, 20.50 hours from Ms. Belford Smith, and
11   two hours from Mr. Weisband—before any discount is applied.
12                2. Plaintiffs’ Billing for Emails Appears Artificially Inflated
13         Defendants also point out that Plaintiffs are seeking fees for multiple emails billed
14   at 0.1 hours, characterizing many as “intraoffice” or “clerical.” Billing for individual,
15   mundane tasks like emails or filing with excessive specificity can lead to artificial
16   inflation of time spent. See Barile, 2013 U.S. Dist. LEXIS 332483 at *23. “‘Hours that
17   are not properly billed to one’s client are also not properly billed to one’s adversary . . .
18   .’” Hensley, 461 U.S. at 434 (quoting Copeland v. Marshall, 641 F.2d 880, 891 (D.C.
19   Cir. 1980) (emphasis in original)).
20         Mr. Lester’s office uses email as the primary means of communication and seeks
21   to recover for time stamped email entries. Since Ms. Belford Smith is officed in
22   Missouri, these communications are not intraoffice. Mr. Lester notes that twenty-three
23   emails not relating to the second Motion to strike may have been less than 0.1 hours, and
24   instead suggests that they should be appropriately billed at 0.05 hours (three minute-
25   intervals). In addition to Mr. Lester’s own reduction, the Court is reluctant to award fees
26   for an additional 131 emails billed at 0.1 hours because the time stamp of other entries
27   indicates a difference of less than six minutes. For these 131 questionable emails, which
28   Mr. Lester may have actually spent anywhere from one second to six minutes either

                                                    9
                                                                                   16-cv-02890 W (BGS)
 1   reading or composing, the Court deducts 10.5 hours, and an additional hour for the
 2   twenty-three communications which Mr. Lester identified.
 3                3. Clerical Tasks
 4         Defendants assert that Plaintiffs cannot recover for the clerical work, including
 5   scheduling, filing, data entry and time entry. Clerical work is not recoverable as part of
 6   an attorneys’ fee award. See Arana, 2016 U.S. Dist. LEXIS. 46111 at *6-7. Unlike Mr.
 7   Lester’s emails, Ms. Belford Smith’s emails are not time stamped. Not including time
 8   spent on the Second Motion to Strike, forty-two hours of Ms. Belford Smith’s time
 9   entries, including those for tasks such as “Research travel information for PAL to LA for
10   depos: train schedules and Uber fees” and “Prepare time entries” are clerical, and are
11   therefore deducted from the award calculation.
12                4. Time Spent Reviewing Court Orders
13         Defendants also argue that time Mr. Lester spent reviewing court filings is
14   excessive. In his reply brief, Mr. Lester reduced the time spent on 14 entries to 0.05
15   hours, or three minutes. The Court believes this is reasonable, and therefore subtracts 0.7
16   hours from Mr. Lester.
17                5. Time Spent On The Anti-SLAPP Motion
18         As discussed above, the Court declines to lower Mr. Lester’s fee rate as a result of
19   “learning curve time.” However, the time Mr. Lester spent “coming up to speed” on
20   Anti-SLAPP motions will be deducted, since it is not recoverable as part of a fee award.
21   See Planned Parenthood, 297 F.3d at 271. Accordingly, the Court deducts 6.8 hours from
22   Mr. Lester’s time.
23                6. Excessive Litigation Time
24         Defendants further contend that the total hours spent should be reduced due to
25   overlitigation, asserting that time spent before the Complaint was filed, during discovery,
26   and during settlement negotiations was excessive. Courts “defer to the winning lawyer’s
27   professional judgment as to how much time [they] were required to spend on the case . . .
28   .” Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008). Overlitigation

                                                 10
                                                                                16-cv-02890 W (BGS)
 1   deemed excessive does not count towards the reasonable time component of a lodestar
 2   calculation. See Tomovich v. Wolpoff & Abramson, L.L.P, 2009 WL 2447710 (S.D. Cal.
 3   Aug. 7, 2009).
 4         In Tomovich, the time claimed by the prevailing party was reduced due to
 5   unreasonable time spent in discovery and because plaintiff’s counsel spent 11.7 hours
 6   conducting pre-complaint research. Id. at *5. However, under Federal Rule of Civil
 7   Procedure 11, an attorney “certifies that to the best of the person’s knowledge,
 8   information, and belief, formed after an inquiry reasonable under the circumstances . . .
 9   [that] the claims, defenses, and other legal contentions are warranted . . . [and that] the
10   factual contentions have evidentiary support . . . .” Fed. R. Civ. P. 11(b).
11         Here, Mr. Lester seeks 15.9 hours of work completed prior to the Complaint. This
12   includes, for example: time for phone conferences with Mr. Lester’s clients, intake,
13   factual revisions to the Complaint, and even a specific “due diligence FRCP 11 –
14   including research other cases against [defendant] CMRE” time entry. [Doc 56-5].
15   Tomovich involved one plaintiff and one defendant. Tomovich, 2009 WL 2447710 at *1.
16   This case is more complex than Tomovich, because Tomovich was not delayed by having
17   to consider third-party players like the Sacramento sheriff, or Mr. Puccio’s employer.
18   See id. As a result, the Court defers to Plaintiffs’ counsel’s professional judgment
19   regarding the time he believed he reasonably required to satisfy Rule 11. See Moreno,
20   534 F.3d at 1112. Furthermore, the Defendants’ own conduct may have contributed to
21   the time spent in discovery. Here, Defendants had cancelled scheduled depositions, and
22   objected to the depositions locations later supplied. The Court is reluctant to withhold
23   the time Plaintiffs spent accommodating Defendants’ tactics.
24                7. Plaintiffs’ Fees On Fees
25         In FDCPA cases, fees-on-fees are presumptively recoverable as part of the lodestar
26   calculation if they are reasonable. Camacho, 523 F.3d at 982. Again, Defendants point
27   to Tomovich, where the court reduced the plaintiff’s 35 hours of fees on fees by fifty
28   percent. Tomovich, 2009 WL 2447710 at *5. In that case, the fees dispute was the most

                                                   11
                                                                                    16-cv-02890 W (BGS)
 1   time-consuming issue, and counsel billed two identical days in a manner that was
 2   “insufficiently precise for such a large amount of time.” Id.
 3         Here, the fee negotiations make up a fraction of the hours claimed by Plaintiffs.
 4   The Court finds that the hours spent for fees on fees are reasonable, and the Court
 5   declines to reduce the award for these hours.
 6   //
 7   //
 8   //
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
                                                                               16-cv-02890 W (BGS)
 1   IV.   CONCLUSION & ORDER
 2         The lodestar is calculated by multiplying the total hours reasonably worked with
 3   the reasonable hourly rate. Morales, 96 F.3d at 363. The Court’s calculations are as
 4   follows:
 5                                                  Ms.
                                                    Belford               Mr.
 6
                          Mr. Lester       Rate     Smith         Rate    Weisband       Rate
 7    Total Billed
 8    Before
      Reductions                 274.8                   161.3                  34.5
 9    Reductions:
10    Second Motion to
      Strike                      -19.5                  -20.5                  -2.0
11    Emails                      -11.5                      0                     0
12    Clerical Tasks                  0                  -42.0                     0
      Time Spent
13    Reviewing Court
14    Orders                       -6.8                       0                      0
      Excessive
15    Litigation Time                  0                      0                      0
16    Fees on Fees                     0                      0                      0
17
18    Total Hours
      Reasonably
19    Worked                     237.0                    98.8                  32.5
20    Total Hours after
      15% Discount             201.45       $500         83.98     $195       27.625       $150
21
      Lodestar Fees       $100,725.00               $16,376.10             $4,143.75
22    Total Fees after
      15% Reduction       $121,245.85
23
      Costs                 $1,054.03
24
25
26
27
28

                                                   13
                                                                               16-cv-02890 W (BGS)
 1         For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART
 2   Plaintiffs’ motion for attorneys’ fees in the amount of $121,245.85 and costs in the
 3   amount of $1,054.03.
 4
 5         IT IS SO ORDERED.
 6
 7   Dated: January 28, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 14
                                                                               16-cv-02890 W (BGS)
